t c memo united_states tax_court judith t marzullo petitioner v commissioner of internal revenue respondent docket no filed date jeffrey lee cohen for petitioner brianna b taylor for respondent memorandum findings_of_fact and opinion foley judge the issue for decision is whether petitioner pursuant to sec_6015 is entitled to innocent spouse relief relating to and years in issue unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax continued findings_of_fact in petitioner married john marzullo and in mr marzullo incorporated marto drug supply inc marto drug which he owned and operated in addition he served as chief_executive_officer ceo and a pharmacist petitioner was the chief financial officer cfo and was responsible for assisting customers compiling sales journals and writing checks from marto drug’s business account during their marriage petitioner made bank_deposits wrote checks and paid household expenses through a joint money market account personal account she held with mr marzullo in mr marzullo lost his pharmacist’s license petitioner and mr marzullo hired a new pharmacist but the business began to suffer serious financial difficulties in a desperate attempt to sustain the business petitioner and mr marzullo used withdrawals from their respective individual_retirement_accounts iras to pay business_expenses in and mr marzullo withdrew dollar_figure dollar_figure dollar_figure and dollar_figure respectively from his iras in petitioner withdrew dollar_figure from one of her iras petitioner and mr marzullo did not file federal_income_tax returns relating to the years in issue continued court rules_of_practice and procedure respondent audited the tax years in issue and prepared substitutes for returns relating to and in petitioner and mr marzullo untimely filed joint federal_income_tax returns relating to and petitioner and mr marzullo failed to pay the full amounts of their federal_income_tax liabilities reported on these returns on date the georgia department of revenue seized marto drug’s assets to satisfy more than dollar_figure of outstanding employment_tax liabilities on date mr marzullo died leaving petitioner as the sole beneficiary and the executor of his estate she became marto drug’s ceo and received the family home mr marzullo’s interest in marto drug and a interest in a real_estate partnership in addition marto drug received dollar_figure of life_insurance_proceeds on date respondent received petitioner’s forms request for innocent spouse relief in which pursuant to sec_6015 she requested relief relating to the years in issue in her requests petitioner asserted that the ira funds were withdrawn to pay marto drug’s business_expenses and that mr marzullo had assured her that the federal_income_tax liabilities would be paid with a portion of the ira_distributions respondent denied petitioner’s requests for relief on date petitioner while residing in georgia filed her petition with the court in she untimely filed her and federal_income_tax returns and untimely paid her federal_income_tax liability opinion married taxpayers may elect to file a joint federal_income_tax return sec_6013 each spouse filing a return is jointly and severally liable for the accuracy of the return and for the entire tax due sec_6013 petitioner underpaid tax reported on joint returns relating to the years in issue and thus is not eligible for relief pursuant to sec_6015 or c see 121_tc_73 she may however be eligible for relief pursuant to sec_6015 if it is inequitable to hold her liable for the unpaid federal_income_tax liabilities see revproc_2003_61 sec_4 2003_2_cb_296 we review respondent’s determination de novo and petitioner bears the burden_of_proof see rule a 132_tc_203 for the following reasons petitioner is not eligible for relief first petitioner received a significant benefit ie a benefit in excess of normal support relating to the unpaid tax_liabilities see 72_tc_1164 sec_1_6015-2 income_tax regs revproc_2003_61 sec_4 a v c b pincite petitioner and mr marzullo failed to pay their federal_income_tax liabilities and instead used all of their funds to pay living and business_expenses after mr marzullo’s death marto drug received dollar_figure of life_insurance_proceeds and petitioner received a interest in the business see sec_1_6015-2 income_tax regs i f a requesting spouse receives property including life_insurance_proceeds from the nonrequesting spouse that is beyond normal support and traceable to items omitted from gross_income that are attributable to the nonrequesting spouse the requesting spouse will be considered to have received a significant benefit from those items second petitioner did not make a good-faith effort to comply with federal_income_tax laws see revproc_2003_61 sec_4 a vi c b pincite she untimely filed her and federal_income_tax returns and untimely paid her federal_income_tax liability third petitioner will not suffer economic hardship if denied relief see id sec_4 a ii c b pincite finally petitioner had reason to know that mr marzullo would not pay the and federal_income_tax liabilities see id sec_4 a iii petitioner contends that she believed mr marzullo would use a portion of the ira_distributions to pay the and federal_income_tax liabilities her testimony in support of this contention was inconsistent unreliable and unconvincing during their 37-year marriage petitioner and mr marzullo shared responsibility for business and personal affairs petitioner marto drug’s cfo worked at marto drug in a number of capacities regularly wrote checks on both the business and personal accounts was aware of marto drug’s financial difficulties and withdrew funds from her ira to support the business see id sec_4 c b pincite accordingly respondent’s determinations relating to and are sustained a taxpayer is ineligible for sec_6015 relief if the liability relates to an item of the requesting spouse’s income see id sec_4 c b pincite the liability is attributable to petitioner’s ira withdrawal relying on revproc_2003_61 sec_4 c petitioner contends that she is nevertheless entitled to relief because mr marzullo misappropriated the funds designated for payment of the federal_income_tax liability petitioner’s testimony in support of this contention was not credible accordingly respondent’s determination relating to is sustained contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
